Title: From George Washington to John Hancock, 22 July 1776
From: Washington, George
To: Hancock, John



Sir
New York July the 22d 1776

Your favors of the 18th & 19th with which you have been pleased to honor me, have been duly received with the Several Resolves alluded to.
When the Letter and Declaration from Lord Howe to Mr Franklin and the other late Governors come to be published I should suppose the warmest Advocates for dependance on the British Crown must be silent, and be Convinced beyond all possibility of doubt, that All that has been said about the Commissioners was Illusory and calculated expresly to deceive and unguard, not only the Good people of our own Country, but those of the English nation that were averse to the proceedings of the King & Ministry. Hence we see the cause why a specification of their powers were not given the Mayor & City of London on their Address requesting It. that would have been dangerous because It would then been manifest, that the line of conduct they were to pursue would be totally variant from that they had Industriously propagated and amused the public with. The Uniting the Civil and Military Offices in the same persons too, must be conclusive to every thinking One, that there is to be but little Negociation of the Civil kind.
I have inclosed for the satisfaction of Congress the Substance of what past between myself and Lt Col. Patterson, Adjt Genl, at an Interview had Yesterday, in consequence of a request from Genl Howe the day before, to which I beg leave to refer them for particulars.

Col. Knox of the Train having often mentiond to me the necessity of having a much more numerous body of Artillerists than what there now is, in case the present Contest should continue longer, and knowing the deficiency in this Instance and their extreme usefullness I desired him to commit his Ideas upon the Subject to writing, in order that I might transmit them to Congress for their consideration, Agreable to my request he has done It, and the propriety of his plan is now submitted for their decision. It is certain that we have not more at this time than are sufficient for the Several extensive posts we now have, including the Drafts which he speaks of, and which I presume, not only from what he has Informed me, but from the nature of the thing can never be qualified to render the same service, as If they were regularly appointed and Formed into a Corps for that particular purpose.
I beg leave to remind Congress that some time ago I laid before them the proposals of some persons here for forming a Company of Light Horse, and of the presidents Answer a little time after Intimating that the plan seemed to be approved of. As those who wanted to make up the Troop are frequently pressing me for an Answer, I could wish to be favoured with the decision of Congress upon the Subject.
By a Letter from Genl Schuyler of the 14 Inst. dated at Albany, he Informs me that the day before, some desperate designs of the Tories in that Quarter had been discovered, the particulars of which he could not divulge being under an Oath of Secresy—However that such measures had been taken as to promise a prevention of the Intended mischief, and that four of the Conspirators, among them, a Ringleader, were apprehended about One OClock that morning not far from the Town. What the plot was, or who were concerned in It, is a matter I am Ignorant of as yet. With my best rigards to Congress I have the honor to be Your & their Most Obedt Servt

Go: Washington


P.S. Congress will please to Observe what was proposed respecting the Exchange of Mr Lovel, & Signify their pleasure in your next. The last Weeks return is also Inclosed.

